Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Inventors: Kuang et al.			:
Application No. 16/126,116			:		Decision on Petition under
Filing Date: September 10, 2018		:		37 C.F.R. § 1.55(e)		
Attorney Docket No. 111344.02		:

This is a decision on the petition filed October 12, 2020, and supplemented on October 12,   2020, which is being treated as a petition under 37 C.F.R. § 1.55(e) to accept an unintentionally delayed foreign priority claim Application No. 201810879497.7 filed in the People’s Republic of China on August 3, 2018 (“Chinese Application”).

The petition is DISMISSED.

If a renewed petition is filed, the renewed decision does not need to include the petition fee because the petition fee was paid with the petition filed October 12, 2020.

The application was filed on September 10, 2018.  

A priority claim to the Chinese Application was timely filed as part of an application data sheet (“ADS”) filed September 10, 2018.

In order to be valid, a foreign priority claim must identify the foreign application by application number, country (or intellectual property authority), and filing date.  The original ADS includes this information for the Chinese Application.  As a result, the Office entered the priority claim.

An access code may be provided for a Chinese Application in order to provide the Office with an opportunity to attempt to retrieve a certified copy of the Chinese Application.  The ADS does not include an access code for the Chinese Application.  As a result, the Office was unable to retrieve a certified copy of the Chinese Application.

The Office issued a filing receipt including the foreign priority claim on September 28, 2018.

The petition was filed on October 12, 2020.  The title of the petition is “Petition to Accept an Unintentionally Delayed Claim to a Prior Foreign Application under 37 CFR § 1.55.”  The petition states,

Applicant respectfully petitions the U.S. Patent and Trademark Office under 37 CFR        § 1.55(e) to accept a claim of priority to [the Chinese Application.]  The entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim is being made was unintentional. 

The petition includes a supplemental ADS adding the access code for the Chinese Application.

A supplemental petition was filed on October 27, 2020.  The supplemental petition repeats the request for the Office accept an unintentionally delayed priority claim to the Chinese Application.

The Office cannot accept an unintentionally delayed priority claim to the Chinese Application because a priority claim was timely filed as part of an ADS on September 10, 2018.  Therefore, the petition is dismissed.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.